Exhibit 99.2 Schedule 6a THE WARNACO GROUP, INC. SUPPLEMENTAL SCHEDULE NET REVENUES ON A CONSTANT CURRENCY BASIS (Dollars in thousands) (Unaudited) Three Months Ended December 31, 2011 GAAP As Reported Impact of Foreign Currency Exchange Non-GAAP (Note 1) Constant Currency By Segment: Sportswear Group $ $ ) $ Intimate Apparel Group ) Swimwear Group ) Net revenues $ $ ) $ By Region: United States $ - $ Europe ) Asia Mexico, Central and South America ) Canada ) Total $ $ ) $ Note 1: The Warnaco Group, Inc. is a global company that reports financial information in U.S. dollars in accordance with GAAP.Foreign currency exchange rate fluctuations affect the amounts reported by the Company from translating its foreign revenues into U.S. dollars.These rate fluctuations can have a significant effect on reported operating results.As a supplement to the Company's reported operating results, the Company presents constant currency financial information, which is a non-GAAP financial measure.The Company uses constant currency information to provide a framework to assess how its businesses performed excluding the effects of changes in foreign currency translation rates.Management believes this information is useful to investors to facilitate comparisons of operating results and better identify trends in the Company's businesses. To calculate the increase in segment revenues on a constant currency basis, net revenues for the current year period for entities reporting in currencies other than the U.S. dollar are translated into U.S.dollars at the average exchange rates in effect during the comparable period of the prior year (rather than the actual exchange rates in effect during the current year period). These constant currency performance measures should be viewed in addition to, and not in isolation from, or as a substitute for, the Company's operating performance measures calculated in accordance with GAAP.The constant currency information presented may not be comparable to similarly titled measures reported by other companies.
